 

Supreme Court
State of Georgia

STATE JUDICIAL BUILDING

Atlanta 30334

August 31, 2021

I hereby certify that Michael J. Fuller Jr., Esq., was admitted on the 12" day of
August, 2013, as a member of the bar of the Supreme Court of Georgia, the highest court
of this State; and, since that date he has been and is now a member of this bar in good

standing, as appears from the records and files in this office.

Witness my signature and the seal of this Court

hereto affixed the day and year first above written.

tue JD

3

 
